Citation Nr: 1614455	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post right shoulder injury with impingement for the period beginning December 3, 2010.  

2.  Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament (ACL) tear of the left knee. 
 
3.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis prior to September 26, 2013.  


REPRESENTATION

Appellant represented by:	Missouri Veteran's Commission 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A December 2014 Board decision, in pertinent part, denied a rating in excess of 20 percent for a right shoulder injury with impingement for the period beginning December 3, 2010; a rating in excess of 10 percent for a status post anterior cruciate ligament tear of the left knee; and a rating in excess of 10 percent for right knee osteoarthritis prior to September 26, 2013.  

The Veteran appealed the December 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion).  In the January 2016 Order, the Court vacated the determinations made in the December 2014 Board decision set forth above and remanded them to the Board for compliance with instructions provided in the Joint Motion.  

This appeal is now being processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In order to address the issues raised by the Joint Motion with the December 2014 Board decision, the case must be remanded.  

The Joint Motion found that in its December 2014 decision, the Board erred in relying on an inadequate June 2014 VA examination assessing the Veteran's  service-connected knee disabilities and an inadequate September 2014 VA examination assessing his right shoulder disability to the extent that neither examination properly addressed possible functional loss despite the limitation of motion shown at these examinations.  38 C.F.R. § 4.40; see Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (holding that a medical opinion that is unaccompanied by explanation of rationale is inadequate).  The Joint Motion also noted that the examination of the right shoulder did not adequately account for pain, fatigability, and weakness.  As such, the Motion directed that the Board ensure that the Veteran's knee and right shoulder disabilities were adequately examined to account for any functional loss and/or functional impairment.  

The Joint Motion also found that the Board erred in failing to provide an adequate statement of reasons or bases for determining that the Veteran was not entitled to a separate rating for his service connected left knee instability under 38 C.F.R. § 4.71a, 7108 Diagnostic Code (DC) 5257.  In this regard, the Joint Motion stated as follows (citations omitted): 

Specifically, the Board found that Appellant's use of the terms "give out" and "instability" described "the tendency of the knee to buckle due to pain, rather than instability of the ligament." The Board further found that "pain related imbalance or buckling is not instability under DC 5257."  The Board did not cite to any medical evidence in support of this conclusion or provide any rationale in how it reached it, rendering its statement of reasons or bases inadequate.  Moreover, the Board failed to consider that DC 5257 contemplates recurrent instability.  38 C.F.R. § 4.71a, DC 5257.  "Recurrent" contemplates that instability may not be constant or continuous, but rather occurring repeatedly, which may provide for the inconsistent testing.  As such, an adequate statement of reasons or bases is needed to adequately address Appellant's lay assertions of giving out, stumbling, and instability. 

Given the directives of the Joint Motion as stated above, the Board finds that the Veteran must be afforded a VA examination that addresses these directives to ensure compliance with the Joint Motion and that the duty to assist has been fulfilled.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  
Nieves-Rodriguez v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his left knee, right knee, and right shoulder disabilities.  The examiner should review the claims file and note such review in the report.  Range of motion studies should be accomplished, and the examiner should note where pain begins in all range of motion studies.  The examiner should also accomplish the following: 

1.)  Comment on the degree of any functional loss associated with the service connected knee and right shoulder disabilities at issue. 

2.)  Comment on the degree of any pain, fatigability, and weakness associated with the service connected knee and right shoulder disabilities at issue.

3.)  Comment on whether there is any instability that   is occurring repeatedly in the left knee and state whether any such disability results in "slight," "moderate' or "severe" disability.  

With respect to disability attributed to osteoarthritis of the right knee, to the extent possible, the examiner is requested to render a retrospective opinion as to the nature of any functional loss or pain, fatigability, or weakness associated with this disability prior to September 26, 2013.

2.  Following the completion of the above and any additional indicated development, to include inquiring of the Veteran of the existence of any additional records of relevant treatment (which records should be sought), re-adjudicate the Veteran's claims that have been remanded.  To the extent this does not result in a complete resolution of all benefits sought in connection with these claims, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



